Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species of Group 1, the species of Figs 3A-5, in the reply filed on 11/25/20 is acknowledged. The applicant’s indication in the reply that the claims readable on the elected species are claims 1-6 and 13 is also acknowledged. Claims 1-6 and 13 are examined on their merits below. 
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The latest claim amendments are hereby acknowledged. However, issues of the kind indicated in the prior communication from the PTO remain. See the Restriction of 10/20/20 at paragraph 2 thereof. Thus, claim 1 is indefinite because it is drafted in such a way that it is not clear whether it is directed to the sub-combination of the packing material only, or whether it is directed to the combination of the packing material and the object. Claim 1 line 1, the claim preamble, suggests that what is claimed is the noted sub-combination. Lines 2-8 of the claim are consistent (since these parts of the claim contain no structural limitations that require or depend on the object). However, beginning on line 9 the current amended claim recites structural limitations on the packing material that depend on the object. These 
The next paragraph also includes structural limitations that depend on the object. For example, and clearly, the pressure includes a first component pressing the first room to the first outer face of the object. Similar for the second component. But you can’t require components pressing the first and second rooms to an object without 
The last paragraph of the claim also suggests that the object is claimed because without the object the gas would not appear to move as claimed.
Claim 1 is also indefinite because it is incomplete assuming the object is not claimed. That is to say, the object is an essential element of the claim for the reasons indicated above, and to the extent the object is not claimed, claim 1 omits the essential element, the omission amounting to a gap between the claimed elements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Igarashi (2007/0012591) alone or in view of applicants own disclosure of the prior art (see the prior art disclosure in specification [0006]. U.S. 7,228,969 appears to be similar to JP 2004-323048 cited by the examiner herein). The claims are interpreted as if the object is not claimed (and therefore is not needed to be shown by the applied references). Therefore, all references in the claims to any object are treated as reciting functions or intended uses of the claimed packing material to the extent possible.
Igarashi discloses a packing material having all of the features of the packing material of claim 1. See, for example, the reference drawings. Thus, the claimed outer case can be container 13a in Fig 6. Regarding the claimed cushion, compare Fig. 3A in the subject some object (this object can be the object 12 shown in Igarashi, but can also be any other relevant object since the object is not positively claimed).
Per Figs 7-8 and the specification (for example see [0016]) Igarashi intends that the cushion when expanded by inflation fills the spaces between the outer case and some object. Thus, the outer case can apply pressure to the surfaces of the cushion as recited in the last but one paragraph of claim 1.
Regarding the last paragraph of claim 1 the Igarashi apparatus meets the claimed functions at least because it can be manipulated as functionally claimed. Compare Fig 7 with Fig 8 and see [0070]. So one can push down on rooms 4a and 4e in Fig 7, and do so through the outer case (thereby applying a force as claimed to these rooms), thereby moving gas from these rooms to other rooms via ducts 
Igarashi also meets claim 1 in a different way. In this case the last paragraph of claim 1 is interpreted as requiring not just some force, but one that is of a magnitude to potentially rupture the cushion (as also explained by applicant in the specification discussion of the prior art in [0006]). However, Igarashi meets the requirement in the embodiment of Fig 10. In the Igarashi construction, the sacrificial partitions (lines 3a) break upon the application of such a force helping to prevent rupture of the cushion. However, even in this case the gas would appear to move from one room 4 to another room 4 and back again through 
Finally, the claims would also have been obvious over Igarashi. In this case, Igarashi is considered not to meet the subject matter in the last paragraph of claim 1 (specifically in terms of the gas moving from one room to another and back again upon the application of  a substantial force). However, as indicated by applicant cushion constructions (including ducts) that meet these requirements are conventional. See the subject application specification at [0006] noting in particular JP 2004-323048. Nakano 7,228,969 cited herein appears to have similar disclosure. So see column 6 lines 39-44 of the U.S. patent. As taught in the reference, the idea is to protect the cushion from rupture due to excessive shock by making the gas pass from one room to another and back with some resistance. This can be done using check valves, but it can also be done by other means such as by making the passage between the rooms narrower. 

Features of the dependent claims not disclosed in Igarashi would have been obvious to provide to the apparatus therein for the reasons indicated above.
Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasboske (2008/0251408) in view of applicants own disclosure of the prior art. Kasboske discloses all of the features in claim 1 but for those in the last paragraph. Thus the claimed outer case can be the shell 12 and the claimed cushion can be the fluid chamber .
Regarding the missing feature of claim 1 applicant discloses that it is conventional as discussed above. Additionally, the Kasboske cushion is of the same general type discussed in applicant’s prior art disclosure. Therefore, it would have been obvious to provide the missing feature to the apparatus of Kasbosky in order to better protect the Kasbosky cushions from excessive force or in order to provide a more economical construction or in order to better protect some object. Features of the dependent claims not disclosed in Igarashi would have been obvious to provide to the apparatus therein for the reasons indicated above
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736